Exhibit 10.3

 

TAX MATTERS AGREEMENT

 

by and among

 

SIMON PROPERTY GROUP, INC.,

 

SIMON PROPERTY GROUP, L.P.,

 

WASHINGTON PRIME GROUP INC.

 

and

 

WASHINGTON PRIME GROUP, L.P.

 

Dated as of May 28, 2014

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

DEFINITIONS

 

 

 

 

Section 1.01.

General

 

2

Section 1.02.

Additional Definitions

 

12

 

 

 

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE

ON TAX RETURNS

 

 

 

 

Section 2.01.

Combined Tax Returns

 

12

Section 2.02.

SPG Separate Tax Returns

 

12

Section 2.03.

WPG Separate Tax Returns

 

12

Section 2.04.

Restructuring Transfer Tax Returns

 

12

 

 

 

 

ARTICLE III

 

TAX RETURN PROCEDURES

 

 

 

 

Section 3.01.

Procedures relating to Combined Tax Returns and SPG Separate Tax Returns

 

13

Section 3.02.

Procedures relating to WPG Separate Tax Returns

 

13

Section 3.03.

Preparation of all Tax Returns

 

14

Section 3.04.

Tax Returns Reflecting Restructuring/Distribution Taxes

 

14

 

 

 

 

ARTICLE IV

 

TAX TIMING AND ALLOCATION

 

 

 

 

Section 4.01.

Timing of Payments

 

14

Section 4.02.

Expenses

 

14

Section 4.03.

Apportionment of WPG Taxes

 

15

 

 

 

 

ARTICLE V

INDEMNIFICATION

 

 

 

 

Section 5.01.

Indemnification by SPG LP

 

15

Section 5.02.

Indemnification by WPG LP

 

15

Section 5.03.

Characterization of and Adjustments to Payments

 

15

Section 5.04.

Timing of Indemnification Payments

 

16

Section 5.05.

Certain Tax Procedures

 

16

 

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

ARTICLE VI

REFUNDS, TRS TAX ATTRIBUTES, DEDUCTIONS

 

 

 

 

Section 6.01.

Refunds

 

16

Section 6.02.

TRS Tax Attributes

 

17

Section 6.03.

Treatment of Deductions Associated with Equity-Related Compensation

 

17

 

 

 

 

ARTICLE VII

TAX PROCEEDINGS

 

 

 

 

Section 7.01.

Notification of Tax Proceedings

 

17

Section 7.02.

Tax Proceedings

 

17

 

 

 

 

ARTICLE VIII

TAX-FREE STATUS OF THE DISTRIBUTION

 

 

 

 

Section 8.01.

Representations and Warranties

 

19

Section 8.02.

Restrictions Relating to the Distribution

 

20

Section 8.03.

Procedures Regarding Post-Distribution Rulings and Unqualified Tax Opinions

 

22

Section 8.04.

Section 336(e) Election

 

23

 

 

 

 

ARTICLE IX

RPT CONTRIBUTION

 

 

 

 

Section 9.01.

Prohibited Actions

 

23

Section 9.02.

Section 704(c) Allocations

 

23

Section 9.03.

Damages

 

23

Section 9.04.

Exclusive Remedy

 

24

Section 9.05.

Notice

 

24

 

 

 

 

ARTICLE X

COOPERATION

 

 

 

 

Section 10.01.

General Cooperation

 

24

Section 10.02.

Retention of Records

 

25

 

 

 

 

ARTICLE XI

MISCELLANEOUS

 

 

 

 

Section 11.01.

Dispute Resolution

 

25

Section 11.02.

Tax Sharing Agreements

 

26

Section 11.03.

Interest on Late Payments

 

26

Section 11.04.

Survival of Covenants

 

26

Section 11.05.

Severability

 

26

Section 11.06.

Entire Agreement

 

26

Section 11.07.

No Third-Party Beneficiaries

 

27

Section 11.08.

Specific Performance

 

27

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

Section 11.09.

Amendment

 

27

Section 11.10.

Rules of Construction

 

27

Section 11.11.

Counterparts

 

27

Section 11.12.

Coordination with Separation and Distribution Agreement

 

28

Section 11.13.

Coordination with the Employee Matters Agreement

 

28

Section 11.14.

Governing Law

 

28

Section 11.15.

Assignability

 

28

Section 11.16.

Notices

 

28

Section 11.17.

Effective Date

 

29

 

iii

--------------------------------------------------------------------------------


 

DEFINED TERMS

 

 

 

Page

 

 

 

Accounting Firm

 

2, 26

Acquisition Transaction

 

2

Adjustment

 

3

Agreement

 

1, 3

Ancillary Agreement

 

3

Benefited Party

 

3, 17

Closing Date

 

3

Code

 

3

Combined Tax Return

 

3

Contribution

 

3

Controlled Corporation

 

3

Disqualifying Action

 

3

Distribution

 

1, 3

Due Date

 

3

Effective Time

 

3

Employee Matters Agreement

 

3

Equity Securities

 

4

Fifty-Percent or Greater Interest

 

4

Final Determination

 

4

Income Tax Return

 

4

Income Taxes

 

4

Indemnified Party

 

4

Indemnifying Party

 

4

Information

 

4, 25

Information Request

 

5, 25

IRS

 

5

Law

 

5

Net Working Capital Balance

 

5

Non-Income Tax Return

 

5

Notified Action

 

5, 23

Ordinary Course of Business

 

5

Parties

 

1

Party

 

1, 5

Past Practice

 

5, 14

Person

 

5

Plan of Reorganization

 

5

Post-Closing Period

 

5

Post-Distribution Ruling

 

5, 22

Pre-Closing Period

 

5

Record Holders

 

5

Refund

 

5

REIT

 

6

REIT Taxable Income

 

6

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

REIT Taxes

 

6

Representatives

 

6

Restriction Period

 

6

Restructuring

 

1, 6

Restructuring Transfer Taxes

 

6

Restructuring/Distribution Taxes

 

6

RPT

 

6

RPT Built-In Gain

 

6

RPT Contributed Properties

 

6

RPT Contribution

 

6

RPT Section 752 Gain

 

7

SAG

 

7

Section 336(e) Election

 

7, 24

Section 8.02(e) Acquisition Transaction

 

7

Separate Return

 

7

Separation and Distribution Agreement

 

1, 7

SPG

 

1, 7

SPG Board

 

7

SPG Business

 

7

SPG Disqualifying Action

 

7

SPG Entity

 

8

SPG Group

 

8

SPG Income

 

8

SPG LP

 

1, 8

SPG LP Contribution

 

8

SPG LP Distribution

 

8

SPG LP Distribution Record Date

 

8

SPG LP Interests

 

8

SPG REIT Distribution Indemnification Amount

 

8

SPG Separate Tax Return

 

8

SPG Shares

 

1

SPG Tax Proceeding

 

8, 18

SPG Taxes

 

8

SPG TRS

 

9

Subsidiary

 

9

Tax

 

9

Tax Attributes

 

9

Tax Counsel

 

9

Tax Item

 

10

Tax Matter

 

10, 25

Tax Opinion

 

10

Tax Opinion Documents

 

10, 20

Tax Package

 

10

Tax Proceeding

 

10

Tax Return

 

10

Tax-Free Status

 

9

 

v

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Taxing Authority

 

9

Taxing Jurisdiction

 

10

Transactions

 

10

Transfer Taxes

 

10

Treasury Regulations

 

10

TRS Contribution

 

11

TRS Distribution

 

11

U.S.

 

11

Unqualified Tax Opinion

 

11

Waiver

 

11, 22

WPG

 

1, 11

WPG Active Trade or Business

 

11

WPG Assets

 

11

WPG Business

 

11

WPG Disqualifying Action

 

11

WPG Entity

 

12

WPG Group

 

12

WPG Income

 

12

WPG Liabilities

 

12

WPG LP

 

1, 12

WPG LP Interests

 

12

WPG REIT Distribution Amount

 

12

WPG Separate Tax Return

 

12

WPG Shares

 

1

WPG Tax Proceeding

 

12, 18

WPG Taxes

 

12

WPG TRS

 

13

 

vi

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of May 28, 2014 is by
and among Simon Property Group, Inc., a Delaware corporation (“SPG”), Simon
Property Group, L.P., a Delaware limited partnership (“SPG LP”), Washington
Prime Group Inc., an Indiana corporation and a wholly owned subsidiary of SPG
(“WPG”) and Washington Prime Group, L.P., an Indiana limited partnership and
wholly owned subsidiary of SPG LP (“WPG LP”).  Each of SPG, SPG LP, WPG and WPG
LP is sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”

 

RECITALS

 

WHEREAS, SPG has elected to be classified as a REIT and WPG intends to elect to
be classified as a REIT;

 

WHEREAS, SPG, through SPG LP and their respective Subsidiaries, is engaged in
the SPG Business and the WPG Business;

 

WHEREAS, the SPG Board has determined that it is in the best interests of SPG
and its stockholders to create a new publicly traded company which shall operate
the WPG Business;

 

WHEREAS, SPG, SPG LP, WPG and WPG LP have entered into the Separation and
Distribution Agreement, dated as of May 28, 2014 (the “Separation and
Distribution Agreement”), providing for the separation of the WPG Business from
the SPG Business, pursuant to which (a) SPG will, and will cause its
Subsidiaries to, transfer the WPG Assets and the WPG Liabilities to WPG and its
Subsidiaries, as a result of which transfer WPG and its Subsidiaries will own,
directly and through their respective Subsidiaries, the WPG Business (the
“Restructuring”) and (b) SPG will distribute all of the outstanding common
shares, par value $0.0001 per share, of WPG (“WPG Shares”) to the Record Holders
of the issued and outstanding shares of common stock of SPG, par value $0.0001
per share (“SPG Shares”) on a pro rata basis (the “Distribution”);

 

WHEREAS, for U.S. federal Income Tax purposes, it is intended that the TRS
Contribution and the TRS Distribution, taken together, shall qualify as a
tax-free transaction under Sections 355(a) and 368(a)(1)(D) of the Code;

 

WHEREAS, for U.S. federal Income Tax purposes, it is intended that the SPG LP
Contribution and the SPG LP Distribution, taken together, shall be treated as an
“assets-over form” division of SPG LP under Treasury Regulations
Section 1.708-1(d)(3);

 

WHEREAS, for U.S. federal Income Tax purposes, it is intended that the
Contribution and the Distribution, taken together, shall qualify as a tax-free
transaction under Sections 355(a) and 368(a)(1)(D) of the Code; and

 

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, (b) allocate responsibility for, and cooperation
in, the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (c) set forth certain

 

--------------------------------------------------------------------------------


 

covenants and indemnities relating to the preservation of the tax-free status of
certain steps of the Restructuring and the Distribution.

 

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. General.  As used in this Agreement, the following terms shall
have the following meanings:

 

“Accounting Firm” has the meaning set forth in Section 11.01(b).

 

“Acquisition Transaction” means a transaction or series of transactions (or any
agreement, understanding or arrangement, within the meaning of Section 355(e) of
the Code and Treasury Regulations Section 1.355-7, or any other regulations
promulgated thereunder, to enter into a transaction or series of transactions),
whether such transaction is supported, permitted or solicited by management or
shareholders of a Controlled Corporation, is a hostile acquisition, or
otherwise, as a result of which such Controlled Corporation would merge or
consolidate with or enter into any other reorganization transaction with any
other Person or as a result of which one or more Persons would (directly or
indirectly) acquire, or have the right to acquire, from such Controlled
Corporation and/or one or more holders of outstanding shares of Equity
Securities of such Controlled Corporation, as the case may be, a number of
shares of Equity Securities of such Controlled Corporation that would, when
combined with any other changes in ownership of the Equity Securities of such
Controlled Corporation pertinent for purposes of Section 355(e) of the Code,
comprise a 40% or greater interest in such Controlled Corporation (A) by value,
as of the date of such transaction, or in the case of a series of transactions,
the date of the last transaction of such series, or (B) by vote, as of the date
of such transaction, or in the case of a series of transactions, the date of the
last transaction of such series.  Notwithstanding the foregoing, an Acquisition
Transaction shall not include (A) the adoption by a Controlled Corporation of a
shareholder rights plan or (B) issuances of Equity Securities by a Controlled
Corporation that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulations
Section 1.355-7(d).  For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power shall be treated as an indirect acquisition of shares of Equity
Securities by the shareholders whose voting power is increased thereby and any
redemption of shares of Equity Securities shall be treated as an indirect
acquisition of shares of Equity Securities by the non-exchanging shareholders. 
For purposes of this definition, each reference to a Controlled Corporation
shall include a reference to any entity treated as successor thereto.  This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly.  Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code or published IRS guidance with respect thereto shall
be incorporated in this definition and its interpretation.

 

2

--------------------------------------------------------------------------------


 

“Adjustment” means any change in the Tax liability of a taxpayer, whether in
connection with a Tax Proceeding, resulting from a change in facts or subsequent
transactions, pursuant to amendment or otherwise, determined issue-by-issue,
transaction-by-transaction, or with respect to a taxable period, as the case may
be.

 

“Agreement” has the meaning set forth in the preamble.

 

“Ancillary Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Benefited Party” has the meaning set forth in Section 6.01(b).

 

“Closing Date” means the date on which the Distribution occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combined Tax Return” means a consolidated, combined, unitary, affiliated or
similar Income Tax Return or Non-Income Tax Return that actually includes, by
election or otherwise, one or more members of the SPG Group together with one or
more members of the WPG Group.

 

“Contribution” means the contribution and assignment by SPG and certain of its
Subsidiaries of certain WPG Assets and WPG Liabilities and the WPG LP Interests
received by SPG in the SPG LP Distribution to WPG in exchange for WPG Shares.

 

“Controlled Corporation” means WPG or WPG TRS.

 

“Disqualifying Action” means a SPG Disqualifying Action or a WPG Disqualifying
Action.

 

“Distribution” has the meaning set forth in the recitals.

 

“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.

 

“Effective Time” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Employee Matters Agreement” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Equity Securities” means, with respect to a Person, all classes or series of
capital stock of such Person (or any entity treated as a successor to such
Person) and all other instruments treated as stock in such Person (or any entity
treated as a successor to such Person) for U.S. federal Income Tax purposes, and
including all options, warrants or any other rights to acquire such stock.

 

3

--------------------------------------------------------------------------------


 

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

 

“Final Determination” means the final resolution of liability for any Tax or Tax
Item, which resolution may be for a specific issue or adjustment or for a
taxable period, by or as a result of (i) IRS Form 870 or 870-AD (or any
successor forms thereto), on the date of acceptance by or on behalf of the
taxpayer, or by a comparable form under the Laws of any Taxing Jurisdiction,
except that an IRS Form 870 or 870-AD or comparable form shall not constitute a
Final Determination to the extent that it reserves (whether by its terms or by
operation of law) the right of the taxpayer to file a claim for Refund or the
right of the Taxing Authority to assert a further deficiency in respect of such
issue or adjustment or for such taxable period (as the case may be); (ii) a
final decision, judgment, decree or other order by any court of competent
jurisdiction that can no longer be appealed; (iii) a final settlement with the
IRS, a closing agreement or accepted offer in compromise under Sections 7121 or
7122 of the Code, or a comparable agreement under the Laws of any Taxing
Jurisdiction; (iv) any allowance of a Refund or credit in respect of an
overpayment of Tax, but only after the expiration of all periods during which
such Refund or credit may be recovered by the jurisdiction imposing the Tax; or
(v) any other final resolution, including by reason of the expiration of the
applicable statute of limitations, the execution of a pre-filing agreement with
the IRS or other Taxing Authority or by mutual agreement of the Parties.

 

“Income Tax Return” means any Tax Return relating to Income Taxes.

 

“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to (i) net income, profits, net receipts or gross receipts (including,
but not limited to, any capital gains, minimum Tax, any Tax on items of Tax
preference, or any REIT Taxes, but not including sales, use, value added, real
or personal property, transfer or similar Taxes), (ii) multiple bases
(including, but not limited to, corporate franchise, doing business, business
license, business privilege and occupation Taxes) if one or more bases upon
which such Tax may be based, measured by, or calculated with respect to, is
described in clause (i) or (iii) any net worth, franchise or similar Tax.

 

“Indemnified Party” means the Party which is entitled to seek indemnification
from another Party pursuant to the provisions of Article V.

 

“Indemnifying Party” means the Party from which another Party is entitled to
seek indemnification pursuant to the provisions of Article V.

 

“Information” has the meaning set forth in Section 10.01.

 

“Information Request” has the meaning set forth in Section 10.01.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Law” has the meaning set forth in the Separation and Distribution Agreement.

 

“Net Working Capital Balance” has the meaning set forth in the Separation and
Distribution Agreement.

 

4

--------------------------------------------------------------------------------


 

“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.

 

“Notified Action” has the meaning set forth in Section 8.03(a).

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

 

“Party” has the meaning set forth in the preamble.

 

“Past Practice” has the meaning set forth in Section 3.01(a).

 

“Person” has the meaning set forth in the Separation and Distribution Agreement.

 

“Plan of Reorganization” has the meaning set forth in the Separation and
Distribution Agreement.

 

“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Closing Date.

 

“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Closing Date.

 

“Post-Distribution Ruling” has the meaning set forth in Section 8.02(d).

 

“Record Holders” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes; provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party shall be reduced by the net amount
of any Income Taxes imposed on, related to, or attributable to, the receipt or
accrual of such Refund.

 

“REIT” means a real estate investment trust within the meaning of
Section 856(a) of the Code.

 

“REIT Taxable Income” means “real estate investment trust taxable income” within
the meaning of Section 857(b)(2) of the Code.

 

“REIT Taxes” means (i) any Taxes imposed as a result of the disqualification of
SPG or WPG, as the case may be, as a REIT, (ii) any Taxes imposed under
Section 857(b)(5) of the Code, and (iii) any excise Taxes imposed under
Section 4981 of the Code.

 

“Representatives” has the meaning set forth in the Separation and Distribution
Agreement.

 

5

--------------------------------------------------------------------------------


 

“Restriction Period” means the period beginning on the date hereof and ending on
the twenty five (25) month anniversary of the Closing Date.

 

“Restructuring” has the meaning set forth in the recitals and includes, for the
avoidance of doubt, the TRS Contribution, the TRS Distribution, the SPG LP
Contribution, the SPG LP Distribution, the Contribution and the Distribution.

 

“Restructuring/Distribution Taxes” means any Taxes imposed on, in connection
with, or by reason of the Restructuring or the Distribution (including REIT
Taxes but not including any Transfer Taxes), other than any such Taxes caused by
a Disqualifying Action.

 

“Restructuring Transfer Taxes” means any Transfer Taxes imposed on, in
connection with, or by reason of the Restructuring.

 

“RPT” means The Retail Property Trust, a Massachusetts business trust.

 

“RPT Built-In Gain” means gain allocable under Section 704(c) of the Code to RPT
with respect to the RPT Contributed Properties as of immediately following the
RPT Contribution (whether or not such gain is ultimately allocated to RPT or to
any other Person under Section 704(c) of the Code or under another provision of
the Code or the Treasury Regulations, including, without limitation, Section 737
of the Code); provided, that RPT Built-In Gain shall be reduced by any portion
of the RPT Built-In Gain that is recognized for U.S. federal income tax purposes
following the RPT Contribution.

 

“RPT Contributed Properties” means the WPG Properties and interests in entities
holding, directly or indirectly, WPG Properties contributed by RPT in the RPT
Contribution, and any other property that constitutes “substituted basis
property” (within the meaning of Section 7701(a)(42) of the Code) with respect
to any of the foregoing.

 

“RPT Contribution” means the contribution by RPT of certain WPG Properties and
interests in entities holding, directly or indirectly, certain WPG Properties to
WPG LP in exchange for WPG LP Interests following the Distribution, as set forth
in the Plan of Reorganization.

 

“RPT Section 752 Gain” means any gain recognized under Section 731(a)(1) of the
Code as a result of a deemed distribution under Section 752(b) of the Code on
account of a reduction in the Liabilities to which any of the RPT Contributed
Properties are subject at the time of the RPT Contribution.

 

“SAG” has the meaning ascribed to the term “separate affiliated group” in
Section 355(b)(3)(B) of the Code.

 

“Section 336(e) Election” has the meaning set forth in Section 8.04.

 

“Section 8.02(e) Acquisition Transaction” means any transaction or series of
transactions that is not an Acquisition Transaction but would be an Acquisition
Transaction if the percentage reflected in the definition of Acquisition
Transaction were 25% instead of 40%.

 

6

--------------------------------------------------------------------------------


 

“Separate Return” means (i) in the case of any Tax Return required to be filed
by any member of the SPG Group (including any consolidated, combined, unitary or
similar Tax Return), any such Tax Return that does not include any member of the
WPG Group and (ii) in the case of any Tax Return required to be filed by any
member of the WPG Group (including any consolidated, combined, unitary or
similar Tax Return), any such Tax Return that does not include any member of the
SPG Group.

 

“Separation and Distribution Agreement” has the meaning set forth in the
recitals.

 

“SPG” has the meaning set forth in the preamble.

 

“SPG Board” has the meaning set forth in the Separation and Distribution
Agreement.

 

“SPG Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

“SPG Disqualifying Action” means (i) any action (or the failure to take any
action) by SPG or any SPG Entity (including entering into any agreement,
understanding or arrangement or any negotiations with respect to any transaction
or series of transactions) that, (ii) any acquisition of all or a portion, or
any event (or series of events) involving, the Equity Securities of SPG, any
assets of SPG or any Equity Securities or assets of any SPG Entity that, or
(iii) any inaccuracy in or breach by SPG or any SPG Entity of any of the
representations, warranties or covenants of or made by SPG or SPG LP in this
Agreement or in connection with the Tax Opinion (other than, in each case, any
representations and warranties made by SPG or SPG LP on behalf of, or with
respect to, WPG or any WPG Entity) that, in each case, causes any of the
Transactions to fail to have Tax-Free Status; provided, however, that the term
“SPG Disqualifying Action” shall not include any action expressly contemplated
by the Separation and Distribution Agreement or any Ancillary Agreement or that
is undertaken pursuant to the Restructuring, the Distribution or the Plan of
Reorganization.

 

“SPG Entity” means any member of the SPG Group other than SPG.

 

“SPG Group” means, individually or collectively, as the case may be, (a) SPG,
SPG LP and any of their respective Subsidiaries (including, for the avoidance of
doubt, any such Subsidiary that is treated as a “disregarded entity” for U.S.
federal Income Tax purposes (or for purposes of any state, local or foreign Tax
law) immediately after the Effective Time (and giving effect to the
Restructuring and the Distribution), (b) any Person that shall have merged or
liquidated into SPG, SPG LP or any such Subsidiary and (c) any predecessor or
successor to any Person otherwise described in this definition.

 

“SPG Income” means (i) any REIT Taxable Income attributable solely to, or
arising solely with respect to, assets or activities of the SPG Business
(excluding any REIT Taxable Income attributable to the Restructuring or the
Distribution), (ii) any REIT Taxable Income attributable to a SPG Disqualifying
Action and (iii) any REIT Taxable Income resulting from any inaccuracy in or
breach by SPG or any SPG Entity of any of the representations, warranties or
covenants of or made by SPG or SPG LP in this Agreement.

 

“SPG LP” has the meaning set forth in the preamble.

 

7

--------------------------------------------------------------------------------


 

“SPG LP Contribution” means the contribution and assignment by SPG LP and
certain of its Subsidiaries of certain WPG Assets and WPG Liabilities to WPG LP
in exchange for WPG LP Interests.

 

“SPG LP Distribution” means the pro rata distribution by SPG LP of all of the
WPG LP Interests held by SPG LP to the holders of record, as of the SPG LP
Distribution Record Date, of SPG LP Interests entitled to participate in such
distribution.

 

“SPG LP Distribution Record Date” has the meaning set forth in the Separation
and Distribution Agreement.

 

“SPG LP Interests” means the limited partnership interests in SPG LP.

 

“SPG REIT Distribution Indemnification Amount” means any amount required to be
distributed by WPG pursuant to Section 857(a) of the Code in order for WPG to
maintain its status as a REIT for any taxable period as a result of any SPG
Income required to be included in the taxable income of WPG for U.S. federal
Income Tax purposes for such taxable period.

 

“SPG Separate Tax Return” means any Separate Return required to be filed by any
member of the SPG Group.

 

“SPG Tax Proceeding” has the meaning set forth in Section 7.02(a).

 

“SPG Taxes” means, without duplication, (i) any Taxes of or imposed on SPG, SPG
LP or any other member of the SPG Group (including any Taxes reported  on or
otherwise imposed with respect to a Combined Tax Return, but excluding any
Restructuring/Distribution Taxes or any Restructuring Transfer Taxes), (ii) any
Restructuring/Distribution Taxes imposed on SPG or any SPG Entity, and (iii) any
Taxes attributable to a SPG Disqualifying Action (including any REIT Taxes), in
each case, whether imposed as a result of an Adjustment, amendment or otherwise;
provided, that SPG Taxes shall not include any (a) WPG Taxes (including, for the
avoidance of doubt, any Taxes attributable to a WPG Disqualifying Action) and
(b) any Taxes taken into account as a liability in the Net Working Capital
Balance (as finally determined pursuant to Section 2.13 of the Separation and
Distribution Agreement).

 

“SPG TRS” means MS Management Associates Inc..

 

“Subsidiary” has the meaning set forth in the Separation and Distribution
Agreement.

 

“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, use, license, capital stock, transfer, franchise,
margin, payroll, withholding, social security, value added and other taxes,
(ii) any interest, penalties or additions attributable thereto and (iii) all
liabilities in respect of any items described in clause (i) or (ii) payable by
reason of assumption, transferee or successor liability, operation of Law or
Treasury Regulation Section 1.1502-6(a) (or any predecessor or successor thereof
or any analogous or similar provision under Law).

 

8

--------------------------------------------------------------------------------


 

“Tax Attributes” means net operating losses, capital losses, credits, earnings
and profits (including any REIT earning and profits), overall foreign losses,
previously taxed income, separate limitation losses and all other Tax
attributes.

 

“Tax Counsel” shall mean tax counsel of recognized national standing that is
acceptable to SPG.

 

“Tax-Free Status” means (i) the qualification of each of (x) the Contribution
and the Distribution, taken together, and (y) the TRS Contribution and TRS
Distribution, taken together, (a) as a reorganization described in Sections
355(a) and 368(a)(1)(D) of the Code, (b) as a transaction in which the stock
distributed  thereby is “qualified property” for purposes of Sections 355(d),
355(e) and 361(c) of the Code, and (c) as a transaction in which (x) SPG, WPG
and the shareholders of SPG, and (y) TRS, WPG TRS and SPG LP, respectively,
recognize no income or gain for U.S. federal Income Tax purposes pursuant to
Sections 355, 361 and 1031 of the Code; and (ii) the qualification of (a) the
SPG LP Contribution and the SPG LP Distribution, taken together, as an
“assets-over form” division of SPG LP under Treasury Regulation
Section 1.708-1(d)(3), (b) the SPG LP Contribution as a transaction described in
Section 721(a) of the Code and (c) the SPG LP Distribution as a transaction
described in Section 731(a) of the Code, in each case, in which no gain or
income is recognized by SPG LP, WPG LP or any of their respective partners.

 

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

 

“Taxing Jurisdiction” means the United States and every other government or
governmental unit having jurisdiction to tax SPG, SPG LP, WPG, WPG LP or any of
their respective Affiliates.

 

“Tax Item” means any item of income, gain, loss, deduction, credit, recapture of
credit or any other item that increases or decreases Taxes paid or payable.

 

“Tax Matter” has the meaning set forth in Section 10.01.

 

“Tax Opinion” shall mean the opinion issued by Tax Counsel to SPG with respect
to certain Tax aspects of the Contribution and the Distribution, as referenced
in Section 3.3(a)(iii) of the Separation and Distribution Agreement.

 

“Tax Opinion Documents” has the meaning set forth in Section 8.01(a).

 

“Tax Package” means all relevant Tax-related information relating to the
operations of the SPG Business or the WPG Business, as applicable, that is
reasonably necessary to prepare and file the applicable Tax Return.

 

“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.

 

9

--------------------------------------------------------------------------------


 

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied
to, filed with or required to be supplied to or filed with, a Taxing Authority
in connection with the payment, determination, assessment or collection of any
Tax or the administration of any Laws relating to any Tax and any amended Tax
return or claim for refund.

 

“Transactions” means the transactions referred to in the definition of “Tax-Free
Status.”

 

“Transfer Taxes” means all sales, use, transfer, real property transfer (whether
such transfer is direct or indirect), intangible, recordation, registration,
documentary, stamp or similar Taxes imposed in connection with the Restructuring
or the Distribution.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).

 

“TRS Contribution” means the contribution and assignment by SPG TRS of certain
WPG Assets and WPG Liabilities (including the WPG Active Trade or Business
conducted by SPG TRS immediately prior to such contribution) to WPG TRS in
exchange for stock of WPG TRS.

 

“TRS Distribution” means the distribution by SPG TRS of all of the capital stock
of WPG TRS to SPG LP.

 

“U.S.” means the United States of America.

 

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law firm, which law firm is
reasonably acceptable to SPG, to the effect that a transaction will not affect
the Tax-Free Status of the Transactions.

 

“Waiver” has the meaning set forth in Section 8.02(d).

 

“WPG” has the meaning set forth in the preamble.

 

“WPG Active Trade or Business” means the trade or business actively conducted
(within the meaning of Section 355(b) of the Code) (i) by WPG (taking into
account Section 355(b)(3) of the Code and Revenue Ruling 2007-42, 2007-2 C.B.
44) immediately prior to the Distribution and relied upon to satisfy the
requirements of Section 355(b) of the Code with respect to the Distribution, as
set forth in the Tax Opinion Documents and (ii) by WPG TRS (taking into account
Section 355(b)(3) of the Code) immediately prior to the TRS Distribution and
relied upon to satisfy the requirements of Section 355(b) of the Code with
respect to the TRS Distribution.

 

“WPG Assets” has the meaning set forth in the Separation and Distribution
Agreement.

 

“WPG Business” has the meaning set forth in the Separation and Distribution
Agreement.

 

10

--------------------------------------------------------------------------------


 

“WPG Disqualifying Action” means (i) any action (or the failure to take any
action) by WPG or any WPG Entity (including entering into any agreement,
understanding or arrangement or any negotiations with respect to any transaction
or series of transactions) that, (ii) any acquisition of all or a portion, or
any event (or series of events) involving, the Equity Securities of WPG, any
assets of WPG or any Equity Securities or assets of any WPG Entity that, or
(iii) any inaccuracy in or breach by WPG or any WPG Entity of any of the
representations, warranties or covenants of or made by WPG or WPG LP in this
Agreement or in connection with the Tax Opinion (irrespective of whether SPG or
SPG LP made the same representation or warranty on behalf of, or with respect
to, WPG or any WPG Entity), that, in each case, causes any of the Transactions
to fail to have Tax-Free Status (regardless of whether a Post-Distribution
Ruling, Unqualified Tax Opinion or Waiver may have been obtained or provided
with respect to such action, event, inaccuracy or breach); provided, however,
that the term “WPG Disqualifying Action” shall not include any action expressly
contemplated by the Separation and Distribution Agreement or any Ancillary
Agreement or that is undertaken pursuant to the Restructuring, the Distribution
or the Plan of Reorganization.

 

“WPG Entity” means any member of the WPG Group other than WPG.

 

“WPG Group” means individually or collectively, as the case may be, (a) WPG, WPG
LP and any of their respective Subsidiaries (including, for the avoidance of
doubt, any such Subsidiary that is treated as a “disregarded entity” for U.S.
federal Income Tax purposes (or for purposes of any state, local or foreign Tax
law) immediately after the Effective Time (and giving effect to the
Restructuring and the Distribution), (b) any Person that shall have merged or
liquidated into WPG, WPG LP or any such Subsidiary and (c) any predecessor or
successor to any Person otherwise described in this definition.

 

“WPG Income” means (i) any REIT Taxable Income attributable to, or arising with
respect to, assets or activities of the WPG Business (excluding any REIT Taxable
Income attributable to the Restructuring or the Distribution), (ii) any REIT
Taxable Income attributable to a WPG Disqualifying Action and (iii) any REIT
Taxable Income resulting from any inaccuracy in or breach by WPG or any WPG
Entity of any of the representations, warranties or covenants of or made by WPG
or WPG LP in this Agreement.

 

“WPG Liabilities” has the meaning set forth in the Separation and Distribution
Agreement.

 

“WPG LP” has the meaning set forth in the preamble.

 

“WPG LP Interests” means the limited partnership interests in WPG LP.

 

“WPG REIT Distribution Indemnification Amount” means any amount required to be
distributed by SPG pursuant to Section 857(a) of the Code in order for SPG to
maintain its status as a REIT for any taxable period as a result of any WPG
Income required to be included in taxable income of SPG for U.S. federal Income
Tax purposes for such taxable period.

 

“WPG Separate Tax Return” means any Separate Return required to be filed by any
member of the WPG Group.

 

11

--------------------------------------------------------------------------------


 

“WPG Tax Proceeding” has the meaning set forth in Section 7.02(a).

 

“WPG Taxes” means, without duplication, (i) any Taxes of or imposed on any
member of the SPG Group or any member of the WPG Group (including any Taxes
reported on or otherwise imposed with respect to a Combined Tax Return), in each
case, for any taxable period, attributable to, or arising with respect to,
assets or activities of the WPG Business (excluding any
Restructuring/Distribution Taxes or any Restructuring Transfer Taxes), (ii) any
Taxes of or imposed on WPG, WPG LP or any other member of the WPG Group for any
taxable period (excluding any Restructuring/Distribution Taxes or any
Restructuring Transfer Taxes), (iii) any Restructuring Transfer Taxes, (iv) any
Restructuring/Distribution Taxes imposed on WPG or any WPG Entity, and (v) any
Taxes attributable to a WPG Disqualifying Action (including any REIT Taxes), in
each case, whether imposed as a result of an Adjustment, amendment or otherwise;
provided, that WPG Taxes shall not include any Taxes attributable to a SPG
Disqualifying Action.

 

“WPG TRS” means WPG Management Associates, Inc..

 

Section 1.02.                         Additional Definitions.  Capitalized terms
not defined in this Agreement shall have the meaning ascribed to them in the
Separation and Distribution Agreement.

 

ARTICLE II

 

PREPARATION, FILING AND PAYMENT OF TAXES SHOWN DUE
ON TAX RETURNS

 

Section 2.01.                         Combined Tax Returns.  SPG shall prepare
and file (or cause to be prepared and filed) all Combined Tax Returns and SPG LP
shall pay (or cause to be paid) all Taxes shown to be due and payable on such
Tax Returns; provided, that WPG LP shall reimburse SPG LP for any such Taxes
that are WPG Taxes.

 

Section 2.02.                         SPG Separate Tax Returns.  SPG shall
prepare and file (or cause to be prepared and filed) all SPG Separate Tax
Returns and SPG LP shall pay (or cause to be paid) all Taxes shown to be due and
payable on such Tax Returns; provided, that WPG LP shall reimburse SPG LP for
any such Taxes that are WPG Taxes.

 

Section 2.03.                         WPG Separate Tax Returns.  WPG shall
prepare and file (or cause to be prepared and filed) all WPG Separate Tax
Returns and WPG LP shall pay (or cause to be paid) all Taxes shown to be due and
payable on such Tax Returns; provided, that SPG LP shall reimburse WPG LP for
any such Taxes that are SPG Taxes.

 

Section 2.04.                         Restructuring Transfer Tax Returns.  WPG
shall prepare and file (or cause to be prepared and filed) all Tax Returns
required to be filed with respect to Restructuring Transfer Taxes and WPG LP
shall pay (or cause to be paid) all Taxes shown to be due and payable on such
Tax Returns.

 

12

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAX RETURN PROCEDURES

 

Section 3.01.                         Procedures relating to Combined Tax
Returns and SPG Separate Tax Returns.

 

(a)                                 In connection with the preparation of any
Combined Tax Return pursuant to Section 2.01 or any SPG Separate Tax Return
pursuant to Section 2.02 that may include Tax Items relating to the activities
or assets of the WPG Business, WPG will (and will cause the WPG Entities to)
assist and cooperate with SPG by preparing and providing to SPG such information
and other documentation as may be requested by or necessary to enable SPG, in
such form as SPG may reasonably request, to prepare such Combined Tax Return or
SPG Separate Tax Return, including, but not limited to, proforma Tax Returns for
WPG and any WPG Entity to be included in such Combined Tax Return or equivalent
financial data to be used in the preparation of such SPG Separate Tax Return, as
applicable.  Any such proforma Tax Return or equivalent financial data shall be
prepared in accordance with past practices, accounting methods, elections and
conventions (“Past Practice”), unless otherwise required by Law or requested in
writing by SPG, and shall be delivered no later than sixty (60) days following
SPG’s request therefor.  At its option, SPG may engage an accounting firm of its
choice to review the proforma Tax Return or equivalent financial data,
supporting documentation, and statements submitted by WPG and in connection
therewith, shall determine whether such Tax Return was prepared in accordance
with Past Practice.  All costs and expenses associated with such review will be
borne by WPG LP upon receipt of invoices detailing the work performed by such
accounting firm.

 

(b)                                 SPG (or its designee) shall determine the
entities to be included in any Combined Tax Return and make or revoke any Tax
elections, adopt or change any Tax accounting methods, and determine any other
position taken on or in respect of any Combined Tax Return or SPG Separate Tax
Return.  Notwithstanding the immediately preceding sentence, any Combined Tax
Return or SPG Separate Tax Return shall, to the extent relating to WPG, any WPG
Entity or the activities or assets of the WPG Business, be prepared in good
faith.  SPG shall deliver to WPG for its review a draft of any Combined Tax
Return or SPG Separate Tax Return, in each case, if such Tax Return reflects or
relates to Taxes for which WPG LP would reasonably be expected to be liable
hereunder, at least 15 days prior to the Due Date for such Tax Return to enable
WPG to analyze and comment on such Tax Return (along with a statement setting
forth the calculation of the Tax shown due and payable on such Tax Return
reimbursable by WPG LP under Sections 2.01 or 2.02).  SPG shall consider any
such comments received from WPG in good faith and SPG and WPG shall attempt in
good faith to resolve any issues arising out of the review of any such Tax
Return; provided, however, that nothing herein shall prevent SPG from timely
filing (or causing to be filed) any such Tax Return.

 

Section 3.02.                         Procedures relating to WPG Separate Tax
Returns.  In the case of any WPG Separate Tax Return that reflects or relates to
Taxes for which SPG LP would reasonably be expected to be liable hereunder, WPG
shall (1) unless otherwise required by Law or agreed to in writing by SPG,
prepare (or cause to be prepared) such Tax Return in a manner consistent with
Past Practice to the extent such items affect the Taxes for which SPG LP may be

 

13

--------------------------------------------------------------------------------


 

responsible pursuant to this Agreement, and (2) submit to SPG a draft of any
such Tax Return (along with a statement setting forth the calculation of the Tax
shown due and payable on such Tax Return reimbursable by SPG LP under
Section 2.03) at least 15 days prior to the Due Date for such Tax Return to
enable SPG to analyze and comment on such Tax Return.  WPG shall consider any
such comments received from SPG in good faith and SPG and WPG shall attempt in
good faith to resolve any issues arising out of the review of any such WPG
Separate Tax Return.  Any disputes that the Parties are unable to resolve shall
be resolved by the Accounting Firm pursuant to Section 11.01.  In the event that
any dispute is not resolved (whether pursuant to good faith negotiations among
the Parties or by the Accounting Firm) prior to the Due Date for the filing of
any such WPG Separate Tax Return, such Tax Return shall be timely filed (or
caused to be filed) by WPG, and the Parties agree to amend such Tax Return as
necessary to reflect the resolution of such dispute in a manner consistent with
such resolution.

 

Section 3.03.                         Preparation of all Tax Returns.  Except as
required by applicable Law or as a result of a Final Determination, (i) neither
SPG nor WPG shall (nor shall cause or permit any members of the SPG Group or WPG
Group, respectively, to) take any position that is either inconsistent with the
Tax-Free Status (or analogous status under any state or local Law) or, with
respect to a specific item of income, deduction, gain, loss, or credit on any
Tax Return, treat such specific item in a manner that is inconsistent with the
manner such specific item is reported on a Tax Return prepared or filed by SPG
pursuant to Article II hereof (including, without limitation, the claiming of a
deduction previously claimed on any such Tax Return) and (ii) SPG and WPG shall
(and shall cause the members of the SPG Group and WPG Group, respectively, to)
prepare all Tax Returns in a manner consistent with the terms of this Agreement
and the Separation and Distribution Agreement.

 

Section 3.04.                         Tax Returns Reflecting
Restructuring/Distribution Taxes.  Notwithstanding anything to the contrary in
Articles II, III and IV, the portion of any Tax Return that relates to any
Restructuring/Distribution Taxes or any Taxes attributable to a SPG
Disqualifying Action shall be prepared by SPG in the manner determined by SPG in
its sole discretion.

 

ARTICLE IV

 

TAX TIMING AND ALLOCATION

 

Section 4.01.                         Timing of Payments.  All Taxes required to
be paid or caused to be paid pursuant to Article II by either SPG LP or WPG LP,
as the case may be, to an applicable Taxing Authority or to be reimbursed by SPG
LP or WPG LP to the other Party (or any member of its Group) pursuant to this
Agreement, shall, in the case of a payment to a Taxing Authority, be paid on or
before the Due Date for the payment of such Taxes and, in the case of a payment
to the other Party, be paid at least two (2) business days before the Due Date
for the payment of such Taxes by the other Party.

 

Section 4.02.                         Expenses.  Except as expressly provided
herein (including, Section 3.01 and Section 11.01(b)), each Party shall bear its
own expenses incurred in connection with Articles II, III and IV.

 

14

--------------------------------------------------------------------------------


 

Section 4.03.                         Apportionment of WPG Taxes.  For all
purposes of this Agreement, SPG shall determine in its sole discretion exercised
in good faith which Tax Items are properly attributable to assets or activities
of the WPG Business (and in the case of a Tax Item that is properly attributable
to both the WPG Business and the SPG Business, the allocation of such Tax Item
between the WPG Business and the SPG Business).

 

ARTICLE V
INDEMNIFICATION

 

Section 5.01.                         Indemnification by SPG LP.  SPG LP shall
pay, and shall indemnify and hold WPG and the WPG Entities harmless from and
against, without duplication, (i) all SPG Taxes, (ii) all Taxes (including any
REIT Taxes) incurred by WPG or any WPG Entity as a result of any inaccuracy in
or breach by SPG or any SPG Entity of any of the representations, warranties or
covenants of or made by SPG or SPG LP in this Agreement, (iii) the SPG REIT
Distribution Indemnification Amount for any taxable period, and (iv) any costs
and expenses related to the foregoing (including reasonable fees of attorneys
and experts and out-of-pocket expenses).

 

Section 5.02.                         Indemnification by WPG LP.  WPG LP shall
pay, and shall indemnify and hold SPG and the SPG Entities harmless from and
against, without duplication, (i) all WPG Taxes, (ii) all Taxes (including any
REIT Taxes) incurred by SPG or any SPG Entity as a result of any inaccuracy in
or breach by WPG or any WPG Entity of any of the representations, warranties or
covenants of or made by WPG or WPG LP in this Agreement, (iii) the WPG REIT
Distribution Indemnification Amount for any taxable period, and (vi) any costs
and expenses related to the foregoing (including reasonable fees of attorneys
and experts and out-of-pocket expenses).

 

Section 5.03.                         Characterization of and Adjustments to
Payments.

 

(a)                                 For all Tax purposes, the Parties agree to
treat (and to cause their respective Affiliates to treat) (i) any payment
required by this Agreement (other than (x) payments with respect to interest
accruing after the Closing Date and (y) indemnification payments required as a
result of a breach of the covenants set forth in Section 9.01 or Section 9.02)
as either a contribution by SPG LP to WPG LP or a distribution by WPG LP to SPG
LP, as the case may be, occurring immediately prior to the first SPG LP
Distribution or as a payment of an assumed or retained Liability and (ii) any
payment of non-federal Taxes by or to a Taxing Authority or any payment of
interest as taxable or deductible, as the case may be, to the Party entitled
under this Agreement to retain such payment or required under this Agreement to
make such payment, in each case, except as otherwise required by applicable Law.

 

(b)                                 Any indemnification payment under this
Article V and under Article IV of the Separation and Distribution Agreement
shall be increased to take into account any inclusion in income of the
Indemnified Party arising from the receipt of such indemnity payment (including
any additional REIT Taxes or additional amount required to be distributed under
Section 857(a) of the Code resulting therefrom) and shall be decreased to take
into account any reduction in income of the Indemnified Party arising from such
indemnified Liability (including any reduction in REIT Taxes or reduction in the
amount required to be distributed under Section

 

15

--------------------------------------------------------------------------------


 

857(a) of the Code resulting therefrom).  For purposes hereof, any adjustment to
an indemnification payment on account of Taxes (or REIT Taxes) shall be
determined (i) using the highest marginal rates in effect for SPG, in the case
of an Indemnified Party that is a member of the SPG Group, or for WPG, in the
case of an Indemnified Party that is a member of the WPG Group, at the time of
the determination and (ii) assuming that the Indemnified Party will be liable
for Taxes at such rate and has no Tax Attributes at the time of the
determination.

 

Section 5.04.                         Timing of Indemnification Payments. 
Indemnification payments required pursuant to this Article V shall be paid by
the Indemnifying Party to the Indemnified Party as the associated indemnifiable
liabilities are incurred upon demand by the Indemnified Party, including
reasonably satisfactory documentation setting forth the basis for the amount of
such indemnification payment.

 

Section 5.05.                         Certain Tax Procedures.  For the avoidance
of doubt, Section 4.11 of the Separation and Distribution Agreement shall apply
with respect to any indemnification payments required to be made pursuant to
this Agreement.

 

ARTICLE VI
REFUNDS, TRS TAX ATTRIBUTES, DEDUCTIONS

 

Section 6.01.                         Refunds.

 

(a)                                 SPG LP shall be entitled to all Refunds of
Taxes for which SPG LP is responsible pursuant to Article II or for which SPG LP
is or may be liable pursuant to Article V, and WPG LP shall be entitled to all
Refunds of Taxes for which WPG LP is responsible pursuant to Article II or for
which WPG LP is or may be liable pursuant to Article V.  A Party receiving a
Refund to which the other Party is entitled pursuant to this Agreement shall pay
the amount to which such other Party is entitled within ten (10) days after the
receipt of the Refund.

 

(b)                                 In the event of an Adjustment relating to
Taxes for which one Party is responsible pursuant to Article II or is or may be
liable pursuant to Article V which would have given rise to a Refund but for an
offset against the Taxes for which the other Party is or may be liable pursuant
to Article V (the “Benefited Party”), then the Benefited Party shall pay to the
other Party, within ten (10) days of the Final Determination of such Adjustment
an amount equal to the lesser of (i) the amount of such hypothetical Refund or
(ii) the amount of such reduction in the Taxes of the Benefited Party, in each
case plus interest at the rate set forth in Section 6621(a)(1) of the Code on
such amount for the period from the filing date of the Tax Return that would
have given rise to such Refund to the payment date.

 

(c)                                  Notwithstanding Section 6.01(a), to the
extent that a Party applies or causes to be applied an overpayment of Taxes as a
credit toward or a reduction in Taxes otherwise payable (or a Taxing Authority
requires such application in lieu of a Refund) and such overpayment of Taxes, if
received as a Refund, would have been payable by such Party to the other Party
pursuant to this Section 6.01, such Party shall pay such amount to the other
Party no later than the Due Date of the Tax Return for which such overpayment is
applied to reduce Taxes otherwise payable.

 

16

--------------------------------------------------------------------------------


 

(d)                                 To the extent that the amount of any Refund
under this Section 6.01 is later reduced by a Taxing Authority or a Tax
Proceeding, such reduction shall be allocated to the Party to which such Refund
was allocated pursuant to this Section 6.01 and an appropriate adjusting payment
shall be made.

 

(e)                                  Notwithstanding anything herein to the
contrary, the above provisions of this Section 6.01 shall not apply with respect
to any Refund to the extent such Refund is governed by Section 2.14 of the
Separation and Distribution Agreement; provided, that Section 6.01(c) shall
apply with respect to any such Refund to the extent such Refund is applied as a
credit toward or reduction in Taxes otherwise payable (and the amount of such
credit is not otherwise taken into account pursuant to Section 2.14 of the
Separation and Distribution Agreement).

 

Section 6.02.                         TRS Tax Attributes.

 

(a)                                 Tax Attributes arising in a Pre-Closing
Period shall be allocated to the SPG TRS and the WPG TRS in accordance with the
Code and Treasury Regulations (and any applicable state, local and foreign
Laws).  SPG shall determine the allocation of such Tax Attributes arising in
Pre-Closing Periods as soon as reasonably practicable following the Closing
Date, and the Parties hereby agree to compute all Taxes for Post-Closing Periods
consistently with that determination unless otherwise required by a Final
Determination.

 

(b)                                 To the extent that the amount of any Tax
Attribute is later reduced or increased by a Taxing Authority or Tax Proceeding,
such reduction or increase shall be allocated to the Party to which such Tax
Attribute was allocated pursuant to Section 6.02(a).

 

Section 6.03.                         Treatment of Deductions Associated with
Equity-Related Compensation.  Solely SPG shall be entitled to claim any Tax
deduction associated with the vesting or settlement of any SPG restricted stock
awards granted in connection with the performance of services (and the payment
of any dividends or dividend equivalents with respect to restricted stock
awards).

 

ARTICLE VII
TAX PROCEEDINGS

 

Section 7.01.                         Notification of Tax Proceedings.  Within
thirty (30) days after an Indemnified Party becomes aware of the commencement of
a Tax Proceeding that may give rise to Taxes for which an Indemnifying Party is
responsible pursuant to Article V, such Indemnified Party shall notify the
Indemnifying Party of such Tax Proceeding, and thereafter shall promptly forward
or make available to the Indemnifying Party copies of notices and communications
relating to such Tax Proceeding.  The failure of the Indemnified Party to notify
the Indemnifying Party of the commencement of any such Tax Proceeding within
such thirty (30)-day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
that the Indemnifying Party is actually prejudiced by such failure.

 

Section 7.02.                         Tax Proceedings.

 

(a)                                 Generally.  Except as provided in
Section 7.02(c)(i), SPG (or such member of the SPG Group as SPG shall designate)
shall have the sole right to control any Tax Proceeding and

 

17

--------------------------------------------------------------------------------


 

represent the interests of the members of the SPG Group and the members of the
WPG Group and to employ counsel of its choice at its expense in any Tax
Proceeding (including any Tax Proceeding with respect to
Restructuring/Distribution Taxes) relating to (i) any Combined Tax Return,
(ii) any SPG Separate Tax Return and (iii) any Restructuring/Distribution Taxes
(each, a “SPG Tax Proceeding”).  Except as provided in Section 7.02(c)(ii), WPG
(or such member of the WPG Group as WPG shall designate) shall have the sole
right to represent the interests of the members of the WPG Group and to employ
counsel of its choice at its expense in any Tax Proceeding relating to any WPG
Separate Tax Return other than a SPG Proceeding (a “WPG Tax Proceeding”.

 

(b)                                 Power of Attorney.  WPG shall (and shall
cause the members of the WPG Group to) execute and deliver to SPG (or such
member of the SPG Group as SPG shall designate) any power of attorney or other
document requested by SPG (or such designee) in connection with any Tax
Proceeding described in the first sentence of Section 7.02.

 

(c)                                  Participation Rights.

 

(i)                                     SPG Tax Proceedings.  In the event of
any SPG Tax Proceeding the resolution of which could reasonably be expected to
give rise to an indemnification obligation of WPG LP pursuant to Article V,
(A) SPG shall consult with WPG reasonably in advance of taking any significant
action in connection with such Tax Proceeding, (B) SPG shall consult with WPG
and offer WPG a reasonable opportunity to comment before submitting any written
materials prepared or furnished in connection with such Tax Proceeding, (C) SPG
shall defend such Tax Proceeding diligently and in good faith as if it were the
only party in interest in connection with such Tax Proceeding, and (D) SPG shall
provide WPG copies of any written materials relating to such Tax Proceeding
received from the relevant Taxing Authority.  Notwithstanding anything in the
preceding sentence to the contrary, the final determination of the positions
taken, including with respect to settlement or other disposition, in (i) any SPG
Tax Proceeding relating to Restructuring/Distribution Taxes or (ii) any other
SPG Tax Proceeding which could not reasonably be expected to give rise to an
indemnification obligation of WPG LP pursuant to Article V in excess of
$5,000,000, shall be made in the sole discretion of SPG and shall be final and
not subject to the dispute resolution provisions of Section 11.01 (or
Article VII of the Separation and Distribution Agreement).  With respect to any
SPG Tax Proceeding (other than any SPG Tax Proceeding relating to
Restructuring/Distribution Taxes) which could reasonably be expected to give
rise to an indemnification obligation of WPG LP pursuant to Article V in excess
of $5,000,000, WPG shall be entitled to participate in such Tax Proceeding at
its own expense, and SPG shall not settle, compromise or abandon any such Tax
Proceeding without obtaining the prior written consent of WPG, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

(ii)                                  WPG Tax Proceedings.  In the event of any
WPG Tax Proceeding that relates to any Restructuring/Distribution Taxes, (A) WPG
shall consult with SPG reasonably in advance of taking any significant action in
connection with such Tax Proceeding, (B) WPG shall consult with SPG and offer
SPG a reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such Tax Proceeding, (C) WPG shall
defend such Tax Proceeding diligently and in good faith as if it were the only
party in interest in connection with such Tax Proceeding, (D) WPG shall provide
SPG copies of any written

 

18

--------------------------------------------------------------------------------


 

materials relating to such Tax Proceeding received from the relevant Taxing
Authority, (E) SPG shall be entitled to participate in such Tax Proceeding at
its own expense and (F) WPG shall not settle, compromise or abandon any such Tax
Proceeding without obtaining the prior written consent of SPG, which consent
shall not be unreasonably withheld, conditioned or delayed.

 

ARTICLE VIII
TAX-FREE STATUS OF THE DISTRIBUTION

 

Section 8.01.                         Representations and Warranties.

 

(a)                                 WPG.

 

(i)                                     WPG hereby represents and warrants that
(i) it has examined (A) the representation letter from SPG addressed to Tax
Counsel and delivered in connection with the Tax Opinion, (B) the representation
letter from WPG addressed to Tax Counsel and delivered in connection with the
Tax Opinion and (C) any other information, documents or other materials
delivered or deliverable by SPG or WPG in connection with the Tax Opinion (all
of the foregoing, collectively, the “Tax Opinion Documents”)  and (ii) the facts
presented and the representations made in the Tax Opinion Documents, to the
extent descriptive of or in reference to the WPG Group or the WPG Business
(including with respect to the plans, proposals, intentions and policies of the
WPG Group), are true, correct and complete in all respects.

 

(ii)                                  WPG hereby represents and warrants that
during the two (2)-year period ending on the Closing Date, there was no
“agreement, understanding, arrangement, substantial negotiations or discussions”
(as such terms are defined in Treasury Regulations Section 1.355-7(h)) by any
one or more officers or directors of any member of the WPG Group or by any other
person or persons with the implicit or explicit permission of one or more of
such officers or directors regarding an acquisition of all or a significant
portion of the Equity Securities of WPG (or any predecessor); provided, that no
representation or warranty is made by WPG regarding any “agreement,
understanding, arrangement, substantial negotiations” (as such terms are defined
in Treasury Regulations Section 1.355-7(h)) by one or more officers or directors
of SPG.

 

(b)                                 SPG.  SPG hereby represents and warrants
that (i) it has delivered complete and accurate copies of the Tax Opinion
Documents to WPG and (ii) the facts presented and the representations made in
the Tax Opinion Documents, to the extent descriptive of or in reference to the
SPG Group or the SPG Business (including with respect to the business purposes
for the Distribution described in the Tax Opinion Documents and the plans,
proposals, intentions and policies of the SPG Group), are true, correct and
complete in all respects.

 

(c)                                  No Contrary Plan.  Each of SPG and WPG
represents and warrants that neither it, nor any of its Affiliates, has any plan
or intention to take any action (or fail to take any action) or knows of any
fact or circumstance (after due inquiry) (A) which is inconsistent with any
statements or representations made in the Tax Opinion Documents, this Agreement
or the Separation and Distribution Agreement (or that could cause any such
statements or representations to be untrue) or (B) which may cause any of the
Transactions not to have Tax-Free Status.

 

19

--------------------------------------------------------------------------------


 

Section 8.02.        Restrictions Relating to the Distribution.

 

(a)           General.  Neither SPG nor WPG shall, or permit any SPG Entity or
any WPG Entity, respectively, to, take any action that constitutes (or fail to
take an action, the omission of which would result in, as applicable) a
Disqualifying Action described in the definitions of SPG Disqualifying Action
and WPG Disqualifying Action, respectively.

 

(b)           WPG Obligations.  WPG shall not take any action (including, but
not limited to, any cessation, transfer or disposition of all or any portion of
any WPG Business, payment of extraordinary dividends and acquisitions or
issuance of Equity Securities) or permit any member of the WPG Group to take any
such action, and WPG shall not fail to take any such action or permit any member
of the WPG Group to fail to take any such action, in each case, unless such
action or failure to act (x) could not reasonably be expected to cause any of
the Transactions to fail to have Tax-Free Status or (y) could not require SPG or
WPG to reflect a liability or reserve for Taxes or other amounts with respect to
the Transactions in its financial statements.

 

(c)           WPG Restrictions.  Prior to the first (1st) day after the end of
the Restriction Period, WPG:

 

(i)            (x) shall continue and cause to be continued the active conduct
(within the meaning of Section 355(b) of the Code) of each WPG Active Trade or
Business as conducted immediately prior to the Distribution, taking into account
Section 355(b)(3) of the Code and Revenue Ruling 2007-42, 2007-2 C.B. 44, and
(y) shall not engage (or permit any member of the WPG Group to engage) in any
transaction (including, without limitation, any cessation, transfer or
disposition of all or any portion of any WPG Business) that could reasonably be
expected to result in WPG or WPG TRS ceasing to be a company engaged in the
applicable WPG Active Trade or Business.

 

(ii)           shall not, and shall not permit any WPG Entity (other than any
WPG Entity treated as an entity disregarded as separate from its owner for U.S.
federal Income Tax purposes) to, voluntarily dissolve or liquidate (or take any
other action or enter into any transaction that would effect a liquidation for
U.S. federal Income Tax purposes).

 

(iii)          shall not, and shall not permit WPG TRS to,(1) enter into,
solicit, agree to, participate in, approve or effect any Acquisition Transaction
or, to the extent WPG or WPG TRS, as applicable, has the right to prohibit any
Acquisition Transaction, permit any Acquisition Transaction to occur, (2) redeem
or otherwise repurchase or agree to redeem or otherwise repurchase (directly or
through an Affiliate) any Equity Securities of WPG or WPG TRS, as applicable,
except to the extent such repurchases satisfy Section 4.05(1)(b) of Revenue
Procedure 96-30 (as in effect prior to the amendment of such Revenue Procedure
by Revenue Procedure 2003-48), (3) amend its certificate of incorporation (or
other organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the relative voting rights of its
Equity Securities (including through the conversion of any Equity Securities
into another class of Equity Securities), (4) merge or consolidate (or agree to
merge or consolidate) with any other Person and shall not permit any WPG Entity
to merge or consolidate (or agree to merger or consolidate) with any other
Person or (5) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Opinion Documents) which, individually or in the
aggregate (and taking into account any other transactions described in this
Section 8.02(c)(iii)) would be

 

20

--------------------------------------------------------------------------------


 

reasonably likely to have the effect of causing or permitting one or more
Persons (whether or not acting in concert) to acquire, directly or indirectly,
Equity Securities representing a Fifty-Percent or Greater Interest in WPG or WPG
TRS or otherwise jeopardize the Tax-Free Status of any of the Transactions.  In
addition, none of WPG or WPG TRS shall at any time, whether before or subsequent
to the expiration of the Restriction Period, engage in any action described in
the immediately preceding sentence if it is pursuant to an agreement negotiated
(in whole or in part) prior to the first (1st) anniversary of the Distribution,
even if at the time of the Distribution or thereafter such action is subject to
various conditions.

 

(iv)          shall not, and shall not permit any WPG Entity (or members of
their respective SAGs) to sell, transfer, or otherwise dispose of or agree to,
sell, transfer or otherwise dispose (including in any transaction treated for
federal income tax purposes as a sale, transfer or disposition) of assets
(including, any shares of Equity Securities of a Subsidiary) that, in the
aggregate, constitute more than thirty percent (30%) of the gross assets of WPG
or WPG TRS or more than thirty percent (30%) of the consolidated gross assets of
WPG, the members of its SAG and WPG LP, or WPG TRS and the members of its SAG,
respectively.  The foregoing sentence shall not apply to (A) sales, transfers,
or dispositions of assets in the Ordinary Course of Business, (B) any cash paid
to acquire assets from an unrelated Person in an arm’s-length transaction,
(C) any assets transferred to a Person that is disregarded as an entity separate
from the transferor for U.S. federal Income Tax purposes or (D) any mandatory or
optional repayment (or pre-payment) of any indebtedness of WPG or WPG TRS (or
any member of their respective SAGs or WPG LP).  The percentages of gross assets
or consolidated gross assets of WPG or WPG, the members of its SAG and WPG LP,
or WPG TRS or WPG TRS and the members of its SAG, as the case may be, sold,
transferred, or otherwise disposed of, shall be based on the fair market value
of the gross assets of such entity or entities as of the Closing Date.  For
purposes of this Section 8.02(c)(iv), a merger of WPG, WPG LP or WPG TRS (or a
member of its SAG) with and into any Person shall constitute a disposition of
all of the assets of such entity or such member.

 

(d)           Notwithstanding the restrictions imposed by Section 8.02(c),
during the Restriction Period, WPG may proceed with any of the actions or
transactions described in Section 8.02(c), if (x) such action or transaction is
not described in Section 8.02(a) or Section 8.02(b) and (y) prior to entering
into any agreement contemplating such action or transaction, and prior to taking
or consummating any such action or transaction, (i) WPG shall first have
requested SPG to obtain a private letter ruling from the IRS (and any other
relevant Taxing Authority) (a “Post-Distribution Ruling”) in accordance with
Section 8.03 of this Agreement to the effect that such action or transaction
will not affect the Tax-Free Status of any of the Transactions and SPG shall
have received such Post-Distribution Ruling in form and substance satisfactory
to SPG in its sole and absolute discretion, (ii) WPG shall have provided SPG
with an Unqualified Tax Opinion in form and substance satisfactory to SPG in its
sole and absolute discretion, or (iii) SPG shall have waived in writing (a
“Waiver”) the requirement to obtain such Post-Distribution Ruling or Unqualified
Tax Opinion.  In determining whether a Post-Distribution Ruling or Unqualified
Tax Opinion is satisfactory, SPG shall exercise its discretion in good faith and
may consider, among other factors, the appropriateness of any underlying
assumptions or representations used as a basis for the Post-Distribution Ruling
or Unqualified Tax Opinion and the views on the substantive merits.  For the
avoidance of doubt, WPG LP shall not be relieved of any indemnification
obligation pursuant to Article V or otherwise under this

 

21

--------------------------------------------------------------------------------


 

Agreement as a result of having satisfied the requirements of clause (i),
(ii) or (iii) of this Section 8.02(d).

 

(e)           Certain Issuances of Capital Stock.  If WPG proposes to enter into
any Section 8.02(e) Acquisition Transaction or, to the extent WPG has the right
to prohibit any Section 8.02(e) Acquisition Transaction, proposes to permit any
Section 8.02(e) Acquisition Transaction to occur, in each case, during the
Restriction Period, WPG, shall provide SPG, no later than ten (10) days
following the signing of any written agreement with respect to any
Section 8.02(e) Acquisition Transaction, with a written description of such
transaction (including the type and amount of WPG Equity Securities to be issued
in such transaction).

 

(f)            Tax Reporting.  Each of WPG and SPG covenants and agrees that it
will not take, and will cause its respective Affiliates not to take, any
position on any Tax Return that is inconsistent with the Tax-Free Status of the
Transactions.

 

Section 8.03.        Procedures Regarding Post-Distribution Rulings and
Unqualified Tax Opinions.

 

(a)           Notification.  If WPG determines that it desires to take one of
the actions described in Sections 8.02(c) (a “Notified Action”), WPG shall
promptly notify SPG of this fact in writing.

 

(b)           Post-Distribution Rulings or Unqualified Tax Opinions at WPG’s
Request.  Upon the reasonable request of WPG pursuant to Section 8.03(a), SPG
shall cooperate with WPG and use its commercially reasonable efforts to seek to
obtain, as expeditiously as possible, a Post-Distribution Ruling or an
Unqualified Tax Opinion for the purpose of permitting WPG to take the Notified
Action unless SPG shall have waived the requirement to obtain such
Post-Distribution Ruling or Unqualified Tax Option in writing pursuant to
Section 8.02(d).  Notwithstanding the foregoing, in no event shall SPG be
required to file or cooperate in the filing of any ruling request for a
Post-Distribution Ruling under this Section 8.03(b) unless SPG represents that
(i) it has read such ruling request, and (ii) all statements, information and
representations relating to any member of the WPG Group contained in such ruling
request are (subject to any qualifications therein) true, correct and complete. 
WPG LP shall reimburse SPG LP for all reasonable costs and expenses incurred by
the SPG Group in obtaining a Post-Distribution Ruling or Unqualified Tax Opinion
requested by SPG within ten (10) days after receiving an invoice from SPG
therefor.

 

(c)           Post-Distribution Rulings or Unqualified Tax Opinions at SPG’s
Request.  SPG  shall have the right to obtain a Post-Distribution Ruling or a
tax opinion at any time in its sole and absolute discretion.  If SPG determines
to obtain a Post-Distribution Ruling or a tax opinion, WPG shall (and shall
cause each WPG Entity to) cooperate with SPG and take any and all actions
reasonably requested by SPG in connection with obtaining such Post-Distribution
Ruling or tax opinion (including, without limitation, by making any
representation or covenant or providing any information, documents and materials
requested by the IRS, any other relevant Taxing Authority or the Tax Counsel
issuing such opinion); provided, that WPG shall not be required to make (or
cause a WPG Entity to make) any representation or covenant that is inconsistent
with historical facts or as to future matters or events over which it has no
control.

 

22

--------------------------------------------------------------------------------


 

SPG and WPG shall each bear its own costs and expenses in obtaining a
Post-Distribution Ruling or tax opinion requested by SPG.

 

(d)           All Post-Distribution Rulings.  SPG shall have sole and exclusive
control over the process of obtaining any Post-Distribution Ruling, and only SPG
shall be permitted to apply for a Post-Distribution Ruling.  In connection with
obtaining a Post-Distribution Ruling, (i) SPG shall keep WPG informed in a
timely manner of all material actions taken or proposed to be taken by SPG in
connection therewith; (ii) SPG shall (1) reasonably in advance of the submission
of any request for a  Post-Distribution Ruling provide WPG with a draft copy
thereof; (2) reasonably consider WPG’s comments on such draft copy; and
(3) provide WPG with a final copy; and (iii) provide WPG with notice reasonably
in advance of, and WPG shall have the right to attend, any formally scheduled
meetings with the IRS (subject to the approval of the IRS) that relate to such
Post-Distribution Ruling.  Neither WPG nor any WPG Entity shall seek any
guidance from the IRS or any other Taxing Authority (whether written, verbal or
otherwise) at any time concerning the Restructuring or the Distribution
(including the impact of any transaction on the Restructuring or the
Distribution).

 

Section 8.04.        Section 336(e) Election.  If SPG determines, in its sole
discretion, that a protective election under Section 336(e) of the Code (a
“Section 336(e) Election”) shall be made with respect to the TRS Distribution or
the Distribution, WPG shall (or shall cause the relevant WPG Entity to) join
with SPG or the relevant SPG Entity in the making of such election and shall
take any action reasonably requested by SPG or that is otherwise necessary to
give effect to such election (including making any other related election).  If
a Section 336(e) Election is made with respect to the TRS Distribution or the
Distribution, then this Agreement shall be amended in such a manner as is
determined by SPG in good faith to take into account such
Section 336(e) Election.

 

ARTICLE IX
RPT CONTRIBUTION

 

Section 9.01.        Prohibited Actions.  For a period of five (5) years
following the RPT Contribution, WPG and WPG LP shall not (and shall not permit
any of their respective Affiliates to) take any action or fail to take any
action (including, without limitation, any sale, disposition, contribution or
other transfer of any of the RPT Contributed Properties or any interest therein,
any reduction in the amount of Liabilities to which any of the RPT Contributed
Properties are subject and any distribution of RPT Contributed Properties or any
other properties or assets) that would result in RPT, any of its Affiliates or
any member of the SPG Group recognizing any RPT Built-In Gain or any RPT
Section 752 Gain for U.S. federal income tax purposes.

 

Section 9.02.        Section 704(c) Allocations.  WPG LP and any other entity in
which WPG LP has a direct or indirect interest shall use the “traditional
method” (without “curative allocations”) under Treasury Regulations
Section 1.704-3(b) for purposes of making allocations under Section 704(c) of
the Code with respect to the RPT Contributed Properties.

 

Section 9.03.        Damages.  In the event of a breach of any of the covenants
set forth in Section 9.01 or Section 9.02, as applicable, (a) for purposes of
Section 5.02(ii), RPT (or other relevant member of the SPG Group) shall be
deemed to have incurred Taxes as a result of such

 

23

--------------------------------------------------------------------------------


 

breach in an amount equal to the product of (i) in the case of a breach of the
covenants set forth in Section 9.01, the RPT Built-In Gain or the RPT
Section 752 Gain, as applicable, and, in the case of a breach of the covenants
set forth in Section 9.02, the additional amount of income or gain allocated
under Section 704(c), and (ii) forty percent (40%) and (b) for purposes of
Section 5.03(b), RPT (or other relevant member of the SPG Group) shall be deemed
to have paid Taxes on any indemnification payment received on account of such
breach that is required to be included in income (and not to have distributed
any amount under Section 857(a) of the Code as a result therefrom) at a rate of
forty percent (40%).

 

Section 9.04.        Exclusive Remedy.  Notwithstanding anything to the contrary
in this Agreement (including Section 11.08), the sole and exclusive remedy with
respect to any breach of the covenants set forth in Section 9.01 or Section 9.02
shall be the receipt of indemnification payments pursuant to Article V (as
determined pursuant to Section 9.03), and in no event shall RPT or any member of
the SPG Group have any right to specific performance with respect to any breach
or threatened breach of any of the covenants set forth in Section 9.01 or
Section 9.02.

 

Section 9.05.        Notice.  WPG and WPG LP shall notify SPG in writing at
least sixty (60) days prior to taking any action (or failing to take any action)
that would result in a breach of the covenants set forth in Section 9.01.

 

ARTICLE X
COOPERATION

 

Section 10.01.      General Cooperation.

 

(a)           The Parties shall each cooperate fully (and each shall cause its
respective Subsidiaries to cooperate fully) with all reasonable requests in
writing (“Information Request”) from another Party hereto, or from an agent or
Representative of such Party, in connection with the preparation and filing of
Tax Returns (including the preparation of Tax Packages), claims for Refunds, Tax
Proceedings, and calculations of amounts required to be paid pursuant to this
Agreement, in each case, related or attributable to or arising in connection
with Taxes of any of the Parties or their respective Subsidiaries covered by
this Agreement and the establishment of any reserve required in connection with
any financial reporting (a “Tax Matter”).  Such cooperation shall include the
provision of any information reasonably necessary or helpful in connection with
a Tax Matter (“Information”) and shall include, without limitation, at each
Party’s own cost:

 

(i)            the provision of any Tax Returns of the Parties and their
respective Subsidiaries, books, records (including information regarding
ownership and Tax basis of property), documentation and other information
relating to such Tax Returns, including accompanying schedules, related work
papers, and documents relating to rulings or other determinations by Taxing
Authorities;

 

(ii)           the execution of any document (including any power of attorney)
in connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;

 

24

--------------------------------------------------------------------------------


 

(iii)          the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter; and

 

(iv)          the use of the Party’s reasonable best efforts to obtain any Tax
Returns (including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.

 

(b)           Each Party shall make its employees, advisors, and facilities
available, without charge, on a reasonable and mutually convenient basis in
connection with the foregoing matters.

 

Section 10.02.      Retention of Records.  SPG and WPG shall retain or cause to
be retained all Tax Returns, schedules and work papers, and all material records
or other documents relating thereto in their possession, until sixty (60) days
after the expiration of the applicable statute of limitations (including any
waivers or extensions thereof) of the taxable periods to which such Tax Returns
and other documents relate or until the expiration of any additional period that
any Party reasonably requests, in writing, with respect to specific material
records or documents.  A Party intending to destroy any material records or
documents shall provide the other Party with reasonable advance notice and the
opportunity to copy or take possession of such records and documents.  The
Parties hereto will notify each other in writing of any waivers or extensions of
the applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.

 

ARTICLE XI
MISCELLANEOUS

 

Section 11.01.      Dispute Resolution.

 

(a)           In the event of any dispute between the Parties as to any matter
covered by this Agreement, the Parties shall agree as to whether such dispute
shall be governed by the procedures set forth in Section 11.01(b) of this
Agreement or in Article VII of the Separation and Distribution Agreement.  If
the Parties cannot agree within thirty (30) days from the time such dispute
arises as to which procedure will govern such dispute, such disagreement shall
be resolved pursuant to Article VII of the Separation and Distribution
Agreement.

 

(b)           With respect to any dispute governed by this Section 11.01(b), the
Parties shall appoint a nationally recognized “Big Four” independent public
accounting firm (other than the current auditing firm of SPG or WPG) (the
“Accounting Firm”) to resolve such dispute.  The Parties shall cooperate in good
faith in jointly selecting the Accounting Firm.  If the Parties cannot agree on
a nationally recognized firm within thirty (30) days from the time such dispute
arises, the Parties shall appoint Deloitte LLP to be the Accounting Firm.  In
this regard, the Accounting Firm shall make determinations with respect to the
disputed items based solely on representations made by SPG and WPG and their
respective Representatives, and not by independent review, and shall function
only as an expert and not as an arbitrator and shall be required to make a
determination in favor of one Party only.  The Parties shall require the
Accounting Firm to resolve all disputes no later than fifteen (15) days after
the submission of such dispute to the Accounting Firm, but in no event later
than the Due Date for the payment of

 

25

--------------------------------------------------------------------------------


 

Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties.  The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the Past Practices
of SPG and the members of the SPG Group, except as otherwise required by
applicable Law.  The Parties shall require the Accounting Firm to render all
determinations in writing and to set forth, in reasonable detail, the basis for
such determination.  The fees and expenses of the Accounting Firm shall be paid
by the non-prevailing Party.

 

Section 11.02.      Tax Sharing Agreements.  All Tax sharing, indemnification
and similar agreements, written or unwritten, as between SPG or a SPG Entity, on
the one hand, and WPG or a WPG Entity, on the other hand (other than this
Agreement, the Separation and Distribution Agreement, any other Ancillary
Agreement and any agreement entered into after the Distribution), shall be or
shall have been terminated no later than the Effective Time and, after the
Effective Time, none of SPG, any SPG Entity, WPG or any WPG Entity shall have
any further rights or obligations under any such Tax sharing, indemnification or
similar agreement.

 

Section 11.03.      Interest on Late Payments.  With respect to any payment
between the Parties pursuant to this Agreement not made by the due date set
forth in this Agreement for such payment, the outstanding amount will accrue
interest at a rate per annum equal to the rate in effect for underpayments under
Section 6621 of the Code from such due date to and including the earlier of the
ninetieth (90th) day or the payment date and thereafter will accrue interest at
a rate per annum equal to Prime Rate plus 2%.

 

Section 11.04.      Survival of Covenants.  Except as otherwise contemplated by
this Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Effective Time and remain in full force and effect
in accordance with their applicable terms; provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until sixty (60) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, for assessment
of the Tax that gave rise to the indemnification; provided, further, that, in
the event that notice for indemnification has been given within the applicable
survival period, such indemnification shall survive until such time as such
claim is finally resolved.

 

Section 11.05.      Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced under any Law or as
a matter of public policy, all other conditions and provisions of this Agreement
shall remain in full force and effect.  Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
to this Agreement shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the Parties as closely as possible in a
mutually acceptable manner.

 

Section 11.06.      Entire Agreement.  Except as otherwise expressly provided in
this Agreement, this Agreement constitutes the entire agreement of the Parties
hereto with respect to the subject matter of this Agreement and supersedes all
prior agreements and undertakings, both written and oral, between or on behalf
of the Parties hereto with respect to the subject matter of this Agreement.

 

26

--------------------------------------------------------------------------------


 

Section 11.07.                  No Third-Party Beneficiaries.  Except as
provided in Article V with respect to indemnified Parties, this Agreement is for
the sole benefit of the Parties to this Agreement and their respective
Subsidiaries and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

Section 11.08.                  Specific Performance.  Subject to Section 9.04,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party who is or is to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief of its rights under this Agreement, in addition to any
and all other rights and remedies at law or in equity, and all such rights and
remedies shall be cumulative.  Subject to Section 9.04, the Parties agree that
the remedies at law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is
waived.  Any requirements for the securing or posting of any bond with such
remedy are waived by the Parties to this Agreement.

 

Section 11.09.                  Amendment.  No provision of this Agreement may
be amended or modified except by a written instrument signed by the Parties to
this Agreement.  No waiver by any Party of any provision of this Agreement shall
be effective unless explicitly set forth in writing and executed by the Party so
waiving.  The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any other subsequent breach.

 

Section 11.10.                  Rules of Construction.  Interpretation of this
Agreement shall be governed by the following rules of construction:  (i) words
in the singular shall be held to include the plural and vice versa and words of
one gender shall be held to include the other gender as the context requires;
(ii) references to the terms Article, Section, paragraph, clause, Exhibit and
Schedule are references to the Articles, Sections, paragraphs, clauses, exhibits
and schedules of this Agreement unless otherwise specified; (iii) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto;
(iv) references to “$” shall mean U.S. dollars; (v) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (vi) the word “or” shall not be
exclusive; (vii) references to “written” or “in writing” include in electronic
form; (viii) provisions shall apply, when appropriate, to successive events and
transactions; (ix) the table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement; (x) SPG, SPG LP, WPG and WPG LP
have each participated in the negotiation and drafting of this Agreement and if
an ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or any interim drafts of
this Agreement; and (xi) a reference to any Person includes such Person’s
successors and permitted assigns.

 

Section 11.11.                  Counterparts.  This Agreement may be executed in
one or more counterparts each of which when executed shall be deemed to be an
original but all of which

 

27

--------------------------------------------------------------------------------


 

taken together shall constitute one and the same agreement.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement.

 

Section 11.12.                  Coordination with Separation and Distribution
Agreement.  In the event of any inconsistency between this Agreement and the
Separation and Distribution Agreement (or any Ancillary Agreement) with respect
to matters addressed herein the provisions of this Agreement shall control
(except to the extent set forth in Article X).

 

Section 11.13.                  Coordination with the Employee Matters
Agreement.  To the extent any covenants or agreements between the Parties with
respect to employee withholding Taxes are expressly set forth in the Employee
Matters Agreement, such Taxes shall be governed exclusively by the Employee
Matters Agreement and not by this Agreement.

 

Section 11.14.                  Governing Law.  This Agreement (and any claims
or disputes arising out of or related hereto or to the transactions contemplated
hereby or to the inducement of any Party to enter herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Indiana, irrespective of the choice of
Laws principles of the State of Indiana, including all matters of validity,
construction, effect, enforceability, performance and remedies.

 

Section 11.15.                  Assignability.  This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns.  Neither Party may assign its rights or delegate its
obligations under this Agreement without the express prior written consent of
the other Party hereto; provided, however, that each Party may assign all of its
rights and obligations under this Agreement to any of its Subsidiaries;
provided, further, that no such assignment shall release the assigning Party
from any of its liabilities or obligations under this Agreement. 
Notwithstanding the foregoing, no consent for assignment shall be required for
the assignment of a Party’s rights and obligations under this Agreement, the
Separation and Distribution Agreement and all other Ancillary Agreements in
whole (i.e., the assignment of a party’s rights and obligations under this
Agreement and all Ancillary Agreements all at the same time) in connection with
a change of control of a Party so long as the resulting, surviving or transferee
Person assumes all the obligations of the relevant Party by operation of Law or
pursuant to an agreement in form and substance reasonably satisfactory to the
other Party.  Nothing herein is intended to, or shall be construed to, prohibit
either Party or any of its Subsidiaries from being party to or undertaking a
transaction that would result in a change of control.

 

Section 11.16.                  Notices. Any notice, demand, claim or other
communication under this Agreement will be in writing and will be deemed to have
been given (a) on delivery if delivered personally; (b) on the date on which
delivery thereof is guaranteed by the carrier if delivered by a national courier
guaranteeing delivery with an fixed number of days of sending; or (c) on the
date of facsimile transmission thereof if delivery is confirmed, but, in each
case, only if addressed to the Parties in the following manner at the following
addresses or facsimile numbers (or at the other address or other number as a
Party may specify by notice to the others):

 

28

--------------------------------------------------------------------------------


 

If to SPG, to:

 

 

 

Simon Property Group, Inc.

 

225 West Washington Street, 14th Floor

 

Indianapolis, Indiana 46204

 

Attention: General Counsel

 

Facsimile: (317) 685-7377

 

 

 

with a copy (until the Effective Time) to:

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, NY 10019

 

Attention:  Adam O. Emmerich

 

Karessa L. Cain

 

Facsimile:  (212) 403-2000

 

 

 

If to WPG, to:

 

 

 

Washington Prime Group, Inc.

 

7315 Wisconsin Avenue — 5th Floor

 

Bethesda, Maryland 20814

 

Attention: General Counsel

 

Facsimile:  (240) 380-2721

 

 

 

with a copy to (until the Effective Time) to:

 

 

 

Wachtell, Lipton, Rosen & Katz

 

51 West 52nd Street

 

New York, NY 10019

 

Attention:  Adam O. Emmerich

 

Karessa L. Cain

 

Facsimile:  (212) 403-2000

 

 

Section 11.17.                  Effective Date.  This Agreement shall become
effective only upon the occurrence of the Distribution.

 

[The remainder of this page is intentionally left blank.]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

 

SIMON PROPERTY GROUP, INC.

 

 

 

By:

/s/ James M. Barkley

 

Name:

James M. Barkley

 

Title:

Secretary and General Counsel

 

 

 

 

 

SIMON PROPERTY GROUP, L.P.

 

 

 

By:

/s/ James M. Barkley

 

Name:

James M. Barkley

 

Title:

Secretary and General Counsel

 

 

 

 

 

WASHINGTON PRIME GROUP INC.

 

 

 

By:

/s/ Robert P. Demchak

 

Name:

Robert P. Demchak

 

Title:

Secretary and General Counsel

 

 

 

 

 

WASHINGTON PRIME GROUP, L.P.

 

 

 

By:

/s/ Robert P. Demchak

 

Name:

Robert P. Demchak

 

Title:

Secretary and General Counsel

 

[Signature Page to Tax Matters Agreement]

 

--------------------------------------------------------------------------------